BILL OF COSTS

   TEXAS COURT OF APPEALS, SIXTH DISTRICT, AT TEXARKANA

                                     No. 06-14-00107-CV

                               In the Interest of A.R.H., a Child



             (No. 67,697 IN 6TH DISTRICT COURT OF LAMAR COUNTY)


TYPE OF FEE                      CHARGES         PAID        BY
MOTION FEE                              $10.00   NOT PAID    KENNETH BAXLEY
MOTION FEE                              $10.00   PAID        LAW OFFICE OF RUSSELL P. BROOKS
CLERK'S RECORD                          $57.00   PAID        KENNETH SCOTT BAXLEY
REPORTER'S RECORD                        $0.00   UNKNOWN     KENNETH BAXLEY
STATEWIDE EFILING FEE                   $20.00   PAID        KENNETH BAXLEY
FILING                                 $100.00   PAID        KENNETH BAXLEY
INDIGENT                                $25.00   PAID        KENNETH BAXLEY
SUPREME COURT CHAPTER 51 FEE            $50.00   PAID        KENNETH BAXLEY


 Balance of costs owing to the Sixth Court of Appeals, Texarkana, Texas: $10.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, DEBRA AUTREY, CLERK OF THE SIXTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE SIXTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause,
as the same appears of record in this office.

                                                            IN TESTIMONY WHEREOF,
                                                            witness my hand and the Seal of
                                                            the COURT OF APPEALS for
                                                            the Sixth District of Texas, this
                                                            July 28, 2015.

                                                            DEBRA AUTREY, CLERK



                                                            By ___________________________
                                                                                    Deputy